                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

 UNITED STATES OF AMERICA                      )
                                               )        Case No. 1:19-cr-76
 v.                                            )
                                               )        Judge Travis R. McDonough
 DEREK PEEK                                    )
                                               )        Magistrate Judge Christopher H. Steger
                                               )


                                             ORDER


       U.S. Magistrate Judge Christopher H. Steger filed a report and recommendation (Doc.

290) recommending that the Court: (1) grant Defendant’s motion to withdraw his not guilty plea

to Counts Four (lesser included offense) and Five of the nine count Second Superseding

Indictment; (2) accept Defendant’s guilty plea to Counts Four (lesser included offense) and Five

of the nine count Second Superseding Indictment; (3) adjudicate Defendant guilty of possession

with intent to distribute a mixture and substance containing a detectable amount of

methamphetamine, a Schedule II controlled substance, in violation of 21 U.S.C. §§ 841(a)(1) and

841(b)(1)(C), and adjudicate Defendant guilty of possession of a firearm in furtherance of a drug

trafficking crime for which the defendant may be prosecuted in a court of the United States in

violation of 18 U.S.C. § 924(c)(1)(A)(i); and (4) order that Defendant remain in custody pending

sentencing or further order of this Court.

       After reviewing the record, the Court agrees with Magistrate Judge Steger’s report and

recommendation. Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s

report and recommendation (Doc. 290) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as

follows:
1. Defendant’s motion to withdraw his not guilty plea to Counts Four (lesser included

   offense) and Five of the nine count Second Superseding Indictment is GRANTED;

2. Defendant’s plea of guilty to Counts Four (lesser included offense) and Five of the nine

   count Second Superseding Indictment is ACCEPTED;

3. Defendant is hereby ADJUDGED guilty of possession with intent to distribute a mixture

   and substance containing a detectable amount of methamphetamine, a Schedule II

   controlled substance, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C);

4. Defendant is hereby ADJUDGED guilty of possession of a firearm in furtherance of a

   drug trafficking crime for which the defendant may be prosecuted in a court of the United

   States in violation of 18 U.S.C. § 924(c)(1)(A)(i); and

5. Defendant SHALL REMAIN in custody until further order of this Court or sentencing in

   this matter which is scheduled to take place before the undersigned on September 10,

   2021, at 9:00 a.m.

SO ORDERED.


                                         /s/Travis R. McDonough
                                         TRAVIS R. MCDONOUGH
                                         UNITED STATES DISTRICT JUDGE




                                           2
